UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7110


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES EMMANUEL BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:99-cr-00154-GCM-1)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Emmanuel Brown, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                     Charles Emmanuel Brown seeks to appeal his conviction

and sentence.                In criminal cases, the defendant must file the

notice          of     appeal      within     fourteen     days        after    the    entry    of

judgment.              Fed.       R.   App.   P.    4(b)(1)(A).         With     or   without    a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file       a    notice       of    appeal.         Fed.   R.    App.    P.     4(b)(4);   United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                     The    district     court     entered      judgment       on    January   20,

2001.          The notice of appeal was filed on July 11, 2013.                           Because

Brown failed to file a timely notice of appeal or to obtain an

extension             of    the    appeal     period,     we     dismiss       the    appeal    as

untimely. *            We dispense with oral argument because the facts and

legal          contentions         are   adequately       presented       in    the    materials

before         this        court   and   argument       would    not    aid     the   decisional

process.

                                                                                       DISMISSED

       *
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claims-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); Rice v. Rivera,
617 F.3d 802, 810 (4th Cir. 2010); United States v. Urutyan,
564 F.3d 679, 685 (4th Cir. 2009).     Because Brown’s appeal is
inordinately late, and its consideration is not in the best
interest of judicial economy, we exercise our inherent power to
dismiss it.   United States v. Mitchell, 518 F.3d 740, 744, 750
(10th Cir. 2008).



                                                    2